                     4242 MERRICK ROAD, MASSAPEQUA, NEW YORK 11758

NEIL H. GREENBERG, ESQ.                                                              PARALEGALS
JUSTIN M. REILLY, ESQ.                                                               ROSA COSCIA
KEITH E. WILLIAMS, ESQ.                                                             FRANCIS PENA
MELANIE LAZARUS, ESQ.

Via: EDNY ECF                                                                     August 8, 2019

Honorable Judge Anne Y. Shields
United States Magistrate Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

Re:     Tappen v. Incorporated Village of Lindenhurst; 19-CV-0425 (RRM)(AYS)

Dear Hon. Judge Shields,

This office represents Plaintiff in the above-referenced FLSA action. Pursuant to Your Honor’s
Individual Rules and Initial Conference Minute Order, dated May 1, 2019 [D.E. 14], kindly accept
this correspondence as the parties’ Joint Status Report informing the Court that the parties have
reached a tentative agreement to settle this matter. The settlement amount is pending the approval
of the Village Board, which should be addressing the settlement at their upcoming meeting. As
such, the parties intend to submit their Motion for FLSA Settlement Approval on or before
September 30, 2019, which should give them enough time to receive Board approval, draft the
settlement agreement and motion papers, and collect signatures from authorized individuals.

Thank you for your time and consideration of this matter.

                                                    Very truly yours,


                                                    Keith E. Williams, Esq.




cc: Sam Baharvar, Esq. via ECF and Email
